I am inclined to the view that the decision in Klein v. Werner was in effect overruled by Mitchell v. Mitchell, both cases being cited above. Therefore I am not at all convinced that the first ground of the petition for rehearing is tenable. But I do think the petition for rehearing should be granted on the second ground. We have held in a number of cases that the conclusions of be probate court on conflicting evidence should not be disturbed on appeal to the circuit court unless the legal effect of the proof has been misapprehended or there is a lack of evidence to support the findings. See opinion of Mr. Justice THOMAS on rehearing in In Re: Donelly's Estate,137 Fla. 459, 188 So. 108, and cases cited.
                      SUPPLEMENTAL OPINION